OPINION ON REMAND FROM THE UNITED STATES SUPREME COURT
TACHA, Circuit Judge.
On remand from the United States Supreme Court’s opinion in Teamsters Local Union Number 523 v. N.L.R.B., — U.S. -, 131 S.Ct. 109, - L.Ed.2d -, 2010 WL 1990005 (2010), we hold that the two-member NLRB group that issued the order in this case lacked statutory authority to act. New Process Steel, L.P. v. N.L.R.B., — U.S. -, 130 S.Ct. 2635, 2640, 177 L.Ed.2d 162 (2010). Therefore, we VACATE the Board’s order and REMAND to the Board for further proceedings. We GRANT Respondent/Cross-Petitioner’s motion for remand.